Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This Office Action is in response to the application filed on 12/20/2019. Claims 1-20 are pending in this application. Claims 1, 14, and 20 are independent claims. 

Claim Rejections - 35 USC § 101
2. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims 1, 14 and 20 recite receiving, at a hardware accelerator that supports an artificial neural network (ANN), an activation data set that is to undergo a convolution operation via a filter kernel of the ANN; receiving, at the hardware accelerator, an argument indicating that the filter kernel exceeds at least one boundary of the activation data set when slid across a certain position during the convolution operation; determining, based at least in part on the argument, that the hardware accelerator is to generate padding data at the boundary of the activation data set in connection with the certain position of the filter kernel; and performing, at the hardware accelerator, the convolution operation by processing a portion of the activation data set and the padding data when the filter kernel slides across the certain position.
The limitation of the claims 1, 14 and 20 of “determining, based at least in part on the argument, that the hardware accelerator is to generate padding data at the boundary of the activation data set in connection with the certain position of the filter kernel”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is nothing in the claim element precludes the step from practically being performed in the mind. 
For example, but for the “determining” in the context of this claim encompasses the user manually determining [selecting] correlation coefficient between the key performance indicator metric and the set of predictive model metrics and further determining an evaluation [evaluating] for the performance indicator, based on the first and second correlation coefficient. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of the claims 1, 14 and 20 of “performing, at the hardware accelerator, the convolution operation by processing a portion of the activation data set and the padding data when the filter kernel slides across the certain position”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. 
For example, but for the “performing the convolution operation” in the context of this claim encompasses calculating the convolution operation on a portion of the activation data set and the padding data. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements such as “receiving, at a hardware accelerator that supports an artificial neural network (ANN), an activation data set that is to undergo a convolution operation via a filter kernel of the ANN; receiving, at the hardware accelerator, an argument indicating that the filter kernel exceeds at least one boundary of the activation data set when slid across a certain position during the convolution operation”. These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as receiving an activation data set and receiving an argument are considered as preparation for the convolution operation (mathematical operation) with the activation data set and the argument as input.
The additional elements in the claims 1, 14 and 20 such as receiving an activation data set and receiving an argument steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  
For the additional elements from the system claim 14 such as “a physical processor that executes a software component; and a hardware accelerator that supports an artificial neural network (ANN) and is communicatively coupled to the software component executed by the physical processor” is also considered as a generic computer component which cannot provide an inventive concept.
For the additional elements from the system claim 20 such as “the non-transitory, computer-readable medium comprising computer-readable instructions and the hardware accelerator” are also considered as a generic computer component which cannot provide an inventive concept.
Claims 2-13 and 15-19 are also rejected for incorporating the deficiency of their independent claims 1, 14 and 20 respectively. 

The limitation of the claims 2 and 15 of “receiving, at the hardware accelerator, an additional argument indicating a starting address of the certain position; and wherein performing the convolution operation comprises applying the filter kernel to the portion of the activation data set and the padding data at the certain position based at least in part on the additional argument”, as drafted, is a process that, under its broadest reasonable interpretation, covers additional claim limitations, where this judicial exception is not integrated into a practical application. These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as receiving additional arguments are considered as preparation for the convolution operation (mathematical operation) with the arguments as input.
The limitation of the claims 3 and 16 of “the activation data set received at the hardware accelerator is devoid of padding data.”, as drafted, is a process that, under its broadest reasonable interpretation, covers additional claim limitations, where this judicial exception is not integrated into a practical application. These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as receiving additional arguments are considered as preparation for the convolution operation (mathematical operation) with the activation data as input.
The limitation of the claims 4 and 17 of “generating, by the hardware accelerator, the padding data at the boundary of the activation data set in connection with the certain position of the filter kernel”, as drafted, is a process that, under its broadest reasonable interpretation, covers additional claim limitations, where this judicial exception is not integrated into a practical application. These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as generating the padding data for the convolution operation is considered as preparation for the convolution operation (mathematical operation) with the padding data as input.
The limitation of the claims 5 and 18 of “storing the activation data set in a local memory device of the hardware accelerator for processing in connection with the convolution operation; and wherein performing the convolution operation comprises moving the filter kernel to the starting address of the certain position within the local memory device of the hardware accelerator to facilitate processing the portion of the activation data and the padding data.”, as drafted, is a process that, under its broadest reasonable interpretation, covers additional claim limitations, where this judicial exception is not integrated into a practical application. These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element such as storing the activation data set in a local memory device of the hardware accelerator for processing is considered as post-processing for the convolution operation (mathematical operation) to store the output of the computation for the further use.
The limitation of the claims 6 and 19 of “generating the padding data by the hardware accelerator comprises obviating a need to transfer the padding data from an external data store to the local memory device of the hardware accelerator”, as drafted, is a process that, under its broadest reasonable interpretation, covers additional claim limitations, where this judicial exception is not integrated into a practical application. These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as generating the padding data for the convolution operation is considered as preparation for the convolution operation (mathematical operation) with the padding data as input.
The limitation of the claim 7 of “receiving, at the hardware accelerator, an additional argument indicating that the filter kernel does not exceed any boundaries of the activation data set when slid across an additional position during the convolution operation; and determining, based at least in part on the additional argument, that the hardware accelerator is to refrain from generating additional padding data in connection with the additional position of the filter kernel; and wherein performing the convolution operation comprises processing an additional portion of the activation data set without any padding data when the filter kernel slides across the additional position.” , as drafted, is a process that, under its broadest reasonable interpretation, covers additional claim limitations, where this judicial exception is not integrated into a practical application. These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as receiving an additional argument are considered as preparation for the convolution operation (mathematical operation) with the additional argument as input.
The limitation of the claim 8 of “receiving, at the hardware accelerator, a further argument indicating a starting address of the additional position; and wherein performing the convolution operation comprises applying the filter kernel to the additional portion of the activation data set at the additional position based at least in part on the further argument.”, as drafted, is a process that, under its broadest reasonable interpretation, covers additional claim limitations, where this judicial exception is not integrated into a practical application. These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as receiving a further argument indicating a starting address of the additional position are considered as preparation for the convolution operation (mathematical operation) with the argument as input. 
The limitation of the claim 9 of “the argument comprises at least one of: a count indicating the number of boundaries of the activation data set that the filter kernel exceeds when slid across the certain position during the convolution operation; one or more side indicators identifying which boundaries of the activation data set that the filter kernel exceeds when slid across the certain position during the convolution operation; or a depth indicator identifying a depth of the padding data to be generated by the hardware accelerator at the boundary of the activation data set in connection with the certain position of the filter kernel.”, as drafted, is a process that, under its broadest reasonable interpretation, covers additional claim limitations, where this judicial exception is not integrated into a practical application. These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as the argument comprising a number of boundaries of the activation data set, a slide indicator that the activation data set that the filter kernel exceeds or a depth of padding data are considered as preparation for the convolution operation (mathematical operation) with the argument as input.
The limitation of the claim 10 of “performing the convolution operation comprises generating an output data set by sliding the filter kernel across the activation data set.”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components. For example, but for the “performing the convolution operation” in the context of this claim encompasses calculating the convolution operation on a portion of the activation data set and the padding data. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of the claim 11 of “the convolution operation comprises a same convolution operation in which: the activation data set contains a certain number of dimensions; and the output data set also contains the certain number of dimensions.”, as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components.  For example, but for the “the convolution operation comprises a same convolution operation” in the context of this claim encompasses calculating the convolution operation with a same convolution operation in which: the activation data set contains a certain number of dimensions; and the output data set also contains the certain number of dimensions. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The limitation of the claim 12 of “providing a software component that runs on a physical processor external to the hardware accelerator;” , as drafted, is a process that, under its broadest reasonable interpretation, covers additional claim limitations, where this judicial exception is not integrated into a practical application. These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as providing (transmitting with BRI) a software component are considered as preparation for the convolution operation (mathematical operation) with the activation data as input.
Also, the limitation of the claim 12 “… performing the convolution operation comprises: directing, by the hardware accelerator, the filter kernel to slide across a first dimension of the activation data set during the convolution operation; and directing, by the software component, the filter kernel to slide across a second dimension of the activation data set during the convolution operation” , as drafted, is a process that, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components.  For example, but for the “performing the convolution operation …  directing, by the hardware accelerator, the filter kernel to slide across a first dimension of the activation data set; and directing, by the software component, the filter kernel to slide across a second dimension of the activation data set” in the context of this claim encompasses calculating the convolution operation by directing or moving the filter kernel. If a claim limitation, under its broadest reasonable interpretation, covers a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical Concept” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of the claim 13 of “providing a software component that runs on a physical processor external to the hardware accelerator;”, as drafted, is a process that, under its broadest reasonable interpretation, covers additional claim limitations, where this judicial exception is not integrated into a practical application. These steps amount no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as providing (transmitting with BRI) a software component are considered as preparation for the convolution operation (mathematical operation) with the activation data as input. Also, as for the limitation of the claim 13 of “selecting, by the software component, a padding value to use in generating the padding data at the boundary of the activation data set; and directing, by the software component, the hardware accelerator to generate the padding data using the padding value selected by the software component.”, these additional elements are not sufficient to amount to significantly more than the judicial exception because these additional elements such as selecting a padding value to use and directing the hardware accelerator to generate the padding data are considered as preparation for the convolution operation (mathematical operation) with the padding data as input.
Thus, claims 2-13 and 15-19 are also independently rejected for being directed to an abstract idea.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U JEON/Primary Examiner, Art Unit 2193